August 9, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   MAXIM CRANE WORKS, L.P., Appellant

NO. 14-15-00614-CV                          V.

           BERKEL & COMPANY CONTRACTORS, INC., Appellee
                  ________________________________

       This cause, an appeal from the judgment in favor of appellee, Berkel &
Company Contractors, Inc., signed July 1, 2015, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

       We order appellant, Maxim Crane Works, L.P., to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.